

116 HR 3367 IH: To amend the Internal Revenue Code of 1986 to allow a refundable credit with respect to any stillborn child of a taxpayer.
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3367IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Phillips introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a refundable credit with respect to any
			 stillborn child of a taxpayer.
	
		1.Stillborn child credit
 (a)In generalSection 24(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Special rule for stillborn child
 (A)In generalThe term qualifying child shall include a qualifying stillborn child who, if born alive during the taxable year of the stillbirth, would have been a qualifying child of the taxpayer for the taxable year.
 (B)Qualifying stillborn childThe term qualifying stillborn child means a child who dies at 20 or more weeks of gestation before or during delivery, and for whom a fetal death report is required to be filed under the vital statistics laws of the State in which such death occurs.
 (C)SubstantiationExcept as otherwise provided by the Secretary, no credit shall be allowed under this section with respect to a qualifying stillborn child unless the taxpayer receives a statement furnished under section 6039K and has any other additional information as the Secretary may prescribe.
 (D)Identification requirements exceptionSubsection (e)(1) and (h)(7) shall not apply for purposes of determining a credit under this section with respect to a qualifying stillborn child..
			(b)Information reporting
 (1)In generalSubpart A of part III of subchapter A of chapter 61 of such Code is amended by inserting after section 6039J the following new section:
					
						6039K.Information reporting with respect to fetal death reports
 (a)Reporting requirementIn the case of the death of a qualifying stillborn child (as defined in section 24((c)(3)(B)), any person required to file a fetal death report with respect to such child under applicable State law shall, at the election of a parent of such child, make a return to the Secretary at such time, in such form and manner, and including such information as the Secretary shall prescribe to verify any taxpayer information and that the report was for a qualifying stillborn child (as so defined).
 (b)Statements To be furnished to persons making electionThe person required to submit a return to the Secretary under subsection (a) shall furnish to each individual making the election under such subsection a written statement setting forth the information required to be shown on such return..
 (2)Clerical amendmentThe table of sections for subpart A of part III of subchapter A of chapter 61 of such Code is amended by inserting after the item relating to section 6039J the following new item:
					
						
							Sec. 6039K. Information reporting with respect to fetal death reports..
 (c)DeadlineNot later than 90 days of the date of the enactment of this Act, the Secretary shall provide such forms and guidance as are necessary to carry out the purposes of sections 24(c)(3)(C) and 6039K of the Internal Revenue Code of 1986.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 